Cooper, J.,
delivered the opinion of the court.
The Paducah & Memphis Railroad Company, a corporation chartered by both the States of Kentucky and Tennessee, undertook to build a railroad from Paducah to Memphis, and completed it in part at both ends,, leaving an intermediate unfinished gap. ' The road ran through the county of Lauderdale, in this State, a distance sometimes stated in the record at twenty-four and sometimes at twenty-six miles. On this part of the road the right of way had been obtained from a. large number of citizens, and a considerable portion of the grading done. The company had made a deed of *689trust on its property and franchises to secure the holders of its bonds, and failing to meet its obligations, a bill was filed in the United States Circuit Court to foreclose the trust. Such proceedings were had in the cause that the franchises and property of the company were sold under the decrees of the court, and bought by C. P. Huntington and others, to whom formal conveyances were made, early in August, 1881, by the trustees of the trust assignment and by the Paducah & Memphis Railroad Company, of the franchises and property, which were approved by the court. Afterward, on the 9th of the same month, the purchasers and others incorporated themselves under the act of 1877, chapter 12, which expressly authorizes the purchasers of railroads under mortgages to incorporate themselves. The new corporation took the name of the Chesapeake, Ohio & Southwestern Railroad Company, went at once into possession of the old road and its property, and began to complete the unfinished part of the road. About $80,000, as the general superintendent of the new company testifies, were spent in Lauderdale county, up to January 10, 1882, and the entire road was completed in July of that year. The purchasers under the foreclosure sale made a formal conveyance of the franchises and property bought to the new company, on January 26, 1882.
Our law requires the assessment of property for taxation to be made to the owner on January 10th, of each year. The railroad assessors omitted to assess the property and franchises of the railroad company in the county of Lauderdale for the year 1882. In *690December, 1882, the trustee of the county, who was the collector of county taxes for that year, undertook to supply the omission, and assessed the franchises and property of the Chesapeake, Ohio & Southwestern Railroad Company in Lauderdale county, under the act of 1879, chapter 79, and subsequent acts amendatory thereof, at $130,000. The company disputed the assessment, and had a revaluation before the chairman of the county court, who reduced the assessment to $120,-000. Thereupon, the company brought the proceedings into the circuit court by certiorari, upon the ground taken in its petition that the assessment was of the road as completed, whereas, on January 10th, when the assessment was to be made in contemplation of law, the company owned not a mile of finished road, and only the releases of four or five land owners of the right of way. The circuit judge dismissed the petition and certiorari on motion, but this court reversed his judgment, and remanded the cause to be proceeded in: Railroad Company v. State, 13 Lea, 348. The substance of our decision at that time was that the franchises and property should be valued as of January 10, 1882, not as they were when the work of that year was added, and that the certiorari was the proper remedy for the wrong, if any.
Upon the trial, after the remand, the circuit judge quashed the assessment of the chairman of the county court to the extent of one-half of the amount, and dismissed the petition in other respects. The company appealed in error, and the county has brought the case up by a writ of error.
*691It now appears from the evidence introduced, as shown by the bill of exceptions, that both the county trustee and the chairman of the county court made their assessments as of January 10, 1882, each finding that the property and franchises of the company in the county of Lauderdale , were worth the amount as-sessed by him as of that date. It further appears that the old company had graded a considerable part of the road-bed within the county, and had secured the right of way from a large number of property -owners along the line by deeds of release, which are introduced in evidence. And the general superintendent of the new company states that the company had expended within the county before January 10, 1882, as much as $80,000, referring to the accounts of the company for greater certainty, which have not been produced. He adds that on January 10, 1882, about one-half of the expense in preparing the road-bed for ties in said county had been incurred, and a few hundred -cross-ties scattered through the county. He says the ■cost of- the steel rails afterward laid was about $5,000 per mile, and he adds: “ I think the cost of right of way and preparation of road-bed for rails would, per mile, exceed that of the steel rails.”
By the acts of 1879 aud 1883, all collectors of taxes are made assessors of property for taxation, which has been omitted for any cause to be taxed by the regular assessors, and the trustee of a county is the collector of taxes for the county, within the meaning of the act: State v. Railroad Company, 14 Lea, 56; Franklin County v. Railroad Company, 12 Lea, 521. And, *692the act of 1882, chapter 16 (special session), expressly names him as the proper assessor of omitted property. And we think the new company was the owner of the franchises and property of the old company on January 10, 1882, although the deed of the 26th of that month may have been necessary to perfect the title. The act of incorporation of August 9, 1881,. in terms clothes the new company with all the rights-acquired under the purchase at the foreclosure sale. And the new company was then in the actual possession and use of the franchises and property.
The only remaining question is whether the circuit court, upon the facts shown on the trial, had any right to interfere with the assessment of the chairman of the county court. If the proof had sustained the-claim of the petition for the certiorari, that the assessment of the chairman had been made upon the value-of the property after the road had been completed,, the duty of the court would have been plain to quash the assessment, and remand to the chairman of the county court to make a proper assessment. But the-proof shows that the assessment was on the property and franchises as they existed on January 10, 1882,. and that the assessment does not exceed half the value of the completed road-bed, without reference to the-franchise and personalty of the company. Under these circumstances, I am inclined to think the assessment, of the chairman of the county court is final (Knight, ex parte, 3 Lea, 401; Cooley on Taxation, 157, 533), but we all concur in holding the assessment to be in accordance with the facts, as presented to the chair*693man of the county court, as well as the facts brought before the circuit court, if the latter can be looked -to, and to be a fair valuation of the property and franchises on January 10, 1882.
The judgment of the circuit court will be reversed, :and the petition dismissed, with the costs of the cause.